___________

                           No. 95-2133
                           ___________


Jo Ann Sanders,                 *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
State of Missouri, Department   *
of Social Services, Division of *
Aging; Beverly Mosnick,         *
Division of Aging,              *
                                *
          Defendants,           *
                                *
Wells Fargo, Inc., a New Jersey *
Corporation; Tyrone S. Rogers; *
Jack Van Horne, Kansas City,    *
Missouri Police Department,     *
                                *
          Appellees,            *
                                *   Appeal from the United States
State of Missouri, Department   *   District Court for the
of Mental Health,               *   Western District of Missouri.
                                *
          Defendant,            *          [UNPUBLISHED]
                                *
Bilus Tate, President of Police *
Commissioners; Jack Headley,    *
Police Commissioner; John       *
Dillingham, Police Commissioner;*
Imanuel Cleaver, Police         *
Commissioner; Dona R. Boley,    *
Police Commissioner; J. Malena, *
Dr.; Duekstein, Dr.; Borg-Warner*
Automotive Electronics &        *
Mechanical System Corporation, *
doing business as Wells Fargo   *
Guard Services, Protective      *
Services Corporation, a New     *
Jersey Corporation,             *
                                *
          Appellees.            *
                           ___________

                  Submitted:   January 30, 1996

                      Filed: January 31, 1996
                           ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Jo Ann Sanders appeals from the order of the District Court1
granting defendants judgment as a matter of law at the close of
Sanders's case in chief, in this 42 U.S.C. § 1983 action arising
out of Sanders's arrest for trespassing and her subsequent
detention. Sanders claimed false arrest and false imprisonment;
assault and battery, malicious prosecution, and defamation; a
violation of her due process rights; a violation of her "5th"
Amendment right to be free from cruel and unusual punishment; and
intentional infliction of emotional distress.        She named as
defendants arresting police officer Jack Van Horn, five members of
the Board of Police Commissioners (Board), and medical officer John
Malena.2 We affirm.


     Following presentation of Sanders's case in chief to a jury,
the District Court granted defendants' motions for judgment as a
matter of law. As to Van Horn and the Board, the District Court
concluded the following.     Sanders's arrest, initiated by a
complaint of a security guard, was based on probable cause and
Sanders had failed to present any legally sufficient evidence for


    1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
     2
      The District Court granted summary judgment in favor of two
security guards and their employer, and dismissed on immunity
grounds the Missouri Department of Social Services (DSS) and a DSS
employee. Sanders does not challenge those orders.

                                -2-
submission to the jury on the issues of false arrest and false
imprisonment. Sanders's only evidence of assault and battery was
that Van Horn pushed Sanders into his patrol car and she twisted
and slid across the back seat; Sanders admitted Van Horn did not
beat her, and she presented no evidence of any resulting injury.
Sanders did not prove malicious prosecution because Van Horn had
probable cause to arrest Sanders, and Sanders did not prove Van
Horn defamed her. In addition, no legally sufficient evidentiary
basis was established for a reasonable jury to find that Sanders
was deprived of her liberty or property by Van Horn, and Sanders
did not establish the Board had a custom or policy that caused the
alleged deprivation of her constitutional rights. Finally, Sanders
did not establish that she suffered any cruel or unusual punishment
at the hands of these defendants, and she presented no evidence
that defendants' conduct was extreme or outrageous to support a
claim for intentional infliction of emotional distress.


     As for claims against medical officer John Malena, the
District Court concluded the evidence was legally insufficient for
a reasonable jury to find Malena violated Sanders's Eighth
Amendment rights.    The evidence showed that every time Malena
encountered Sanders, he sought appropriate medical treatment for
her.   Moreover, there was no evidence Malena declared Sanders
insane or that he had the authority to declare Sanders insane or
commit her to the Western Missouri Mental Health facility.


     This court reviews de novo a district court's decision to
grant judgment as a matter of law, Medtronic, Inc. v. ConvaCare,
Inc., 17 F.3d 252, 255 (8th Cir. 1994), and affirms if, viewing the
evidence in the light most favorable to the nonmovant and affording
the nonmovant all reasonable inferences therefrom, the evidence
presented was insufficient to support a jury verdict in the
nonmovant's favor. Abbott v. City of Crocker, 30 F.3d 994, 997 (8th
Cir. 1994).   Upon our careful review of the record, including the


                               -3-
trial transcript, we conclude the judgment as a matter of law was
properly granted.


     As for the District Court's exclusion of evidence and certain
witnesses, we find no abuse of discretion by the District Court.
O'Dell v. Hercules Inc., 904 F.2d 1194, 1200-03 (8th Cir. 1990)
(standard of review).


     Accordingly, we affirm the judgment of the District Court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-